          Case 1:19-cv-03562-ABJ Document 36 Filed 04/07/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
THE NEW YORK TIMES COMPANY           )
AND CHARLIE SAVAGE                   )
                                     )
                        Plaintiffs, )
                                     )
      v.                            )  Civil Action No. 1:19-cv-3562 (ABJ)
                                     )
OFFICE OF MANAGEMENT AND             )
BUDGET                              )
                                     )
                        Defendant.   )
____________________________________)

                     CONSENT MOTION FOR EXTENSION OF TIME
                          TO FILE ADDITIONAL SUPPORT

       On November 26, 2019, Plaintiffs, the New York Times Company and Charlie Savage,

brought this case under the Freedom of Information Act (“FOIA”) seeking records from

Defendant Office of Management and Budget. See ECF No. 1. In addressing the parties’ cross

motions for summary judgment, the Court ordered that “by April 12, 2021, defendant must either

inform the Court that [Documents 7, 9, 10, 14, 15, 17, and one paragraph in Document 21] will

be produced, or comply more fully with section 552(a)(8)(A).” Mar. 29, 2021 Order at 15, ECF

No. 35 (“Order”). The Court also scheduled a status conference for April 19, 2021 to “address

whether the elements of either privilege have been established on a document by document

basis” and set a schedule for production. Order at 2, 15; Mar. 30, 2021 Minute Order.

       Defendant respectfully requests a two week extension of time, from April 12 to April 26,

2021, to either file an additional basis for its compliance with section 552(a)(8)(A) or determine

if some or all of the records will be produced. Under LCvR 7(m), undersigned counsel for

Defendant has conferred with counsel for Plaintiffs, and Plaintiffs consent to the extension.
          Case 1:19-cv-03562-ABJ Document 36 Filed 04/07/21 Page 2 of 2




       Good cause exists for the requested extension. Defendant’s deliberations would benefit

from the opportunity to hear and consider the Court’s document-by-document reasoning on the

fourteen records that is has already ruled upon prior to making a determination with respect to

the remaining seven records. In addition, given the change in administration, additional time is

needed for new personnel to familiarize themselves with the issues in this litigation.

       For these reasons, Defendant respectfully requests a two week extension, from April 12

to April 26, 2021, to provide additional support or make the determination to produce some or all

of the records identified by the Court. See Order at 15. A proposed order accompanies this

motion.



Dated: April 7, 2021                                 Respectfully submitted,
                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Rebecca Cutri-Kohart
                                                     Rebecca Cutri-Kohart
                                                     D.C. Bar No. 1049030
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005




                                                 2
